         Case 1:18-cv-11499-MLW Document 31 Filed 03/14/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

Robenson Jean-Pierre and Jean Metelus, on           Civil Action No. 1:18-cv-11499-MLW
behalf of themselves and all others similarly
situated,                                           COLLECTIVE AND CLASS ACTION

               Plaintiffs,                          NOTICE OF FILING OF CONSENT TO
                                                    JOIN COLLECTIVE ACTION
       vs.

J&L Cable TV Services, Inc,

               Defendant.



             NOTICE OF FILING CONSENT TO JOIN COLLECTIVE ACTION
       Plaintiffs Robenson Jean-Pierre and Jean Metelus, individually and on behalf of all

persons similarly situated, hereby files the following Opt-In Consent Form, submitted herewith

as Exhibit 1, pursuant to the Fair Labor Standards, Act, 29 U.S.C. §§ 201, et seq.

CONSENT TO JOIN COLLECTIVE ACTION



     EXHIBIT NUMBER                             NAME                        OPT-IN NUMBER

                1                          Charles Pompilus                          25




 Date: March 14, 2019                      Respectfully submitted,


                                           /s/ Michelle S. Lim_______________ _
                                           Carolyn Hunt Cottrell (admitted pro hac vice)
                                           Ori Edelstein (admitted pro hac vice)
                                           Michelle S. Lim (admitted pro hac vice)

                                           SCHNEIDER WALLACE
                                           COTTRELL KONECKY
                                           WOTKYNS LLP
                                           2000 Powell Street, Suite 1400
                                           Emeryville, California 94608
                                           Telephone: (415) 421-7100


                                                1
         Case 1:18-cv-11499-MLW Document 31 Filed 03/14/19 Page 2 of 4



                                          Facsimile: (415) 421-7105
                                          ccottrell@schneiderwallace.com
                                          oedelstein@schneiderwallace.com
                                          mlim@schneiderwallace.com

                                          Matthew W. Thompson, BBO # 682745

                                          Lichten & Liss-Riordan, P.C.
                                          729 Boylston Street
                                          Suite 2000
                                          Boston, MA 02116
                                          Telephone: (617) 994-5800
                                          mthomson@llrlaw.com

                                          Sarah R. Schalman-Bergen (admitted pro hac vice)
                                          Stacy Savett (pro hac vice to be submitted)
                                          Shoshana Savett (admitted pro hac vice)

                                          BERGER & MONTAGUE, P.C.
                                          1622 Locust Street
                                          Philadelphia, PA 19103
                                          Telephone: (215) 875-3000
                                          Facsimile: (215) 875-4604
                                          sschalman-bergen@bm.net
                                          stasavett@bm.net
                                          stsavett@bm.net

                                          Attorneys for Plaintiffs, the Collective and Putative
                                          Class



                               CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was served upon the attorney of

record for all parties through the Court’s ECF system on March 14, 2019.


/s/ Michelle S. Lim________________
Michelle S. Lim




                                               2
Case 1:18-cv-11499-MLW Document 31 Filed 03/14/19 Page 3 of 4




            EXHIBIT 1
DocuSign Envelope ID: 45E89711-463E-4B85-AEBD-C4CA5664DF93
                         Case 1:18-cv-11499-MLW Document 31 Filed 03/14/19 Page 4 of 4
                                                    OPT-IN CONSENT FORM
                                    Robenson Jean-Pierre v. J&L Cable TV Services, Inc.
                                     United States District Court, District of Massachusetts

                                                     Complete And Submit To:

                                                     Carolyn Hunt Cottrell, Esq.
                                                    SCHNEIDER WALLACE
                                                    COTTRELL KONECKY
                                                        WOTKYNS LLP
                                                  2000 Powell Street, Suite 1400
                                                   Emeryville, California 94608

                                                                     OR

                                                   Sarah R. Schalman-Bergen
                                                BERGER & MONTAGUE, P.C.
                                                       1622 Locust Street
                                                Philadelphia, Pennsylvania 19103

              Name:                                                   Date of Birth:
             % &#!$ (&
                                                    (Please Print)

              Address:                                                Phone No. 1:
                                                                      Phone No. 2:
                                                                      E-mail Address:


                                       CONSENT TO JOIN COLLECTIVE ACTION
                              Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.    I consent and agree to pursue my claims relating to and arising from Defendant (J&L Cable TV Services, Inc.)
            alleged violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
            referenced litigation.

      2.    I have worked as a/an (title) ""                   for Defendant in (city, state) #%
                                                                                                    ("
                                                    from approximately on or about (date) _____________                      to
                                              $'
            approximately on or about (date) ______________.

      3.    I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act
            of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein
            and be bound by any judgment of the Court or any settlement of this action.

      4.    I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger & Montague to
            prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the
            Defendant in this litigation.



               
                                              (Date Signed)                                              (Signature)

                                                          **IMPORTANT NOTE**
            Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
